Case: 19-40719      Document: 00515449122         Page: 1    Date Filed: 06/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40719                            June 11, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HAYDEN RICKS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CR-197-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Hayden Ricks was convicted of one count of possession of child
pornography and sentenced to 120 months of imprisonment and ten years of
supervised release. Now on appeal, he challenges the denial of his motion to
suppress statements and evidence.             We review the district court’s legal
conclusions de novo and its factual determinations for clear error, viewing the
evidence in the light most favorable to the Government as the prevailing party


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-40719       Document: 00515449122         Page: 2    Date Filed: 06/11/2020


                                      No. 19-40719

on the motion to suppress. See United State v. Wright, 777 F.3d 769, 773 (5th
Cir. 2015). 1
       In April 2013, Ricks was placed on community supervision pursuant to
a state conviction for possession of child pornography; both sides agree that the
supervision requirements were still in effect at the relevant time. As a
condition of that supervision, Ricks was required to allow any law enforcement
agent to inspect his cell phone. On the day in question, Ricks met with his
probation officer who inspected Ricks’s cell phone and returned it to him before
Ricks left for a hearing at the Collin County courthouse. After Ricks left, the
probation officer called a detective at the Collin County Sheriff’s Office to
report that Ricks had child pornography on his phone and was on his way to
the courthouse.       A group of law enforcement officials met Ricks at the
courthouse and asked if he would visit with them; it is undisputed that he was
not under arrest at that point. He agreed to the interview and also agreed to
let them inspect his phone. They found the child pornography and questioned
him about it; the interview was recorded by body camera. The results of the
interview, including the material from his phone, are the subject of the
suppression motion and this appeal.
       After assessing all the facts presented at a hearing, the district court
concluded that Ricks was not in custody for the purpose of Miranda v. Arizona,
384 U.S. 436 (1966). See Wright, 777 F.3d at 773-75. We find no clear error in
that conclusion. We are likewise unpersuaded that the district court erred in
determining that Ricks voluntarily consented to the search of his cell phone.

       1   Ricks argues that his consents were involuntary because of his probation status
and probation conditions. The Government contends that these arguments should be
reviewed only for plain error, a contention Ricks contests. See United States v. Vasquez, 899
F.3d 363, 372-73 (5th Cir. 2018), cert. denied, 139 S. Ct. 1543 (2019); FED. R. CRIM. P.
12(b)(3)(C); accord United States v. De Jesus-Batres, 410 F.3d 154, 158 (5th Cir. 2005). We
conclude that the standard of review is not dispositive in this case, so we need not resolve
this disagreement.


                                             2
    Case: 19-40719    Document: 00515449122     Page: 3   Date Filed: 06/11/2020


                                 No. 19-40719

See United States v. Rounds, 749 F.3d 326, 338 (5th Cir. 2014). Further, as
noted by the Government and left unaddressed by Ricks, because of the
probation requirements, the officers did not need Ricks’s consent; they needed
only reasonable suspicion to review Ricks’s phone. United States v. Knights,
534 U.S. 112, 121 (2001) (“When an officer has reasonable suspicion that a
probationer subject to a search condition is engaged in criminal activity, there
is enough likelihood that criminal conduct is occurring that an intrusion on the
probationer’s significantly diminished privacy interests is reasonable”); see
also United States v. Taylor, 482 F.3d 315, 319 (5th Cir. 2007) (law enforcement
can conduct a search of a parolee who is under supervised release if reasonable
suspicion existed that said person was engaged in criminal activity). They
clearly had reasonable suspicion as a result of the probation officer’s
information. Ricks has failed to demonstrate reversible error in the denial of
his motion to suppress.
      AFFIRMED.




                                       3